Citation Nr: 0528995	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  04-19 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1944 to October 
1947, and from October 1950 to February 1952.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Ft. Harrison, Montana.

The veteran has service connection for dermatophytosis, for 
which a 10 percent rating is assigned.  During the course of 
the pending appeal, he withdrew his appeal in that regard.

The veteran and his daughter provided testimony before a 
Veterans Law Judge at the RO in June 2005; a transcript is of 
record.

In September 2005, the veteran's motion to advance the case 
on the docket due to his advanced age and ill health was 
granted by the Board pursuant to 38 C.F.R. § 20.900(c). 

The Board notes that, in accordance with the United States 
Court of Appeals for Veterans Claims (the Court) ruling in 
Barnett v. Brown, 8 Vet. App. 1 (1995), whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim of 
service connection.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2004).

The pending substantive appellate issue is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In July 1954, the RO denied the veteran's claim for 
service connection for a current back disability; a timely 
appeal was not taken therefrom.    

2.  Additional evidence which has been submitted since the 
RO's 1954 decision, bears directly and substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSION OF LAW

The evidence received since the 1954 RO decision is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material
Criteria

Pursuant to 38 U.S.C.A. § 7105, a decision by the RO may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  The exception to 
these rules is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
[VA] shall reopen the claim and review the former disposition 
of the claim."  Therefore, once the RO decision has been 
issued and once a rating decision becomes final, absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2004); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998). 

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

Factual Background and Analysis

At the time of the RO decision in 1954, the record included 
service records and very limited available post-service 
clinical information to that time.  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of the claim.  See Evans, op. cit.  The evidence received 
subsequent to the last final decision is presumed credible 
for purposes of reopening the claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  See Duran v. Brown, 7 Vet. App. 216, 
220 (1995); Justice v. Principi, 3 Vet. App. 510, 513 (1992); 
and Robinette v. Brown, 8 Vet. App. 68, 75-76 (1995).

In this case, since the 1954 RO decision, additional service 
documentation has been received, the veteran and another 
person have provided testimony, further clinical evaluations 
have been undertaken, and additional medical expert opinions 
have been obtained.  This provides an entirely new insight 
into his situation.  Without entering any discussion of 
substantive veracity as may relate to the merits of the case, 
the recently acquired evidence is presumed to be credible for 
the purposes of reopening the claim.  New and material 
evidence having been submitted, the claim is reopened.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a back disorder is 
reopened; to that extent the appeal is allowed.


REMAND

The veteran was a gunners mate in the Navy in World War II 
and Korea.  On the physical examination conducted in July 
1944, scoliosis was noted but no other back problems.  The 
veteran's service medical records confirm that he developed 
back pain and complaints; and in 1946, he underwent surgery 
in the sacral area with removal of a cyst teratoma, an 
inflamed pilonidal cyst.  Clinical reports for that care 
including at the Naval Hospital in Astoria are in the file.  
At the time of his initial separation from service the scar 
was noted.  Recently acquired records provide additional 
information on that procedure.

However, it is also noted that on at least one other occasion 
in 1951, over a period of several weeks, the veteran had back 
complaints in service.  

From the time of his separation from service in 1954, the 
veteran has claimed to have back problems and reported that 
he had injured his back in service.

At the time of his initial claim, a statement was said to 
have been of record from a physician who had seen him in 1954 
(for what disability was not identified specifically); that 
statement is no longer in the file and it would appear that 
the physician is now deceased.

An attempt was made in 1954 to obtain additional service 
records, and a notation was made as to an entry in a sick 
call record from the Navy Hospital in Yokosuka, Japan in 1951 
relating to another complaint.  However, complete sets of 
records or additional sick call entries including for a back 
injury in 1946 and/or from his second period of service and 
overseas are not in the file. 

After he filed his most recent claim to reopen in 2001, the 
veteran provided a VA Form 21-4142 citing specific treatment 
for back problems by four physicians from 1948-1949, 1953-5, 
1958-86, and 1986-2000.  Three of these physicians are shown 
as now deceased.  

Records were received from the neurological clinic which had 
seen him since 1986 for a variety of back problems.  Although 
these records clarify the nature of current back problems, 
and there is a notation that the veteran had a long history 
of back problems, there is no clear-cut delineation of the 
etiology thereof.

A recent VA examiner concluded that there was no reason to 
assume that his current more severe low back problems are a 
result of cyst removal.  However, the fact that he had had a 
low back injury in service, and/or had had decades of care 
for back problems was apparently not taken into consideration 
in that opinion.

The veteran and his daughter have recently provided testimony 
before a Veterans Law Judge; this is found to be quite 
credible.

The Board finds that in order to provide the veteran all 
substantive and procedural due process, additional 
development is necessary.  The case is remanded for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If he has additional evidence 
with regard to back care and problems 
from service until the 1990's, he should 
submit it, preferably from medical 
resources who saw or evaluated him; or 
collateral data from other sources such 
as personal correspondence to family 
members, employment, etc.  The RO should 
assist him in obtaining such 
documentation.

The RO should also endeavor to obtain 
additional service medcial records 
including in the form of sick call logs, 
etc.  These attempts should be documented 
in the file.

2. The case should then be forwarded to a 
VA physician with appropriate expertise 
to evaluate all of the evidence of 
record, and with due regard for the 
credible history given by the veteran as 
to his care since 1946 and 1954, an 
opinion should be provided as to whether 
it is at least as likely as not that his 
current back complaints are a chronic 
residual of in-service injury or back 
disability.  Annotation should be made to 
the evidence of record.

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory, a SSOC should be issued, 
and the veteran and his representative 
should be given a reasonable opportunity 
to respond.  The case should then be 
forwarded to the Board for final 
appellate review.  The veteran need do 
nothing further until so notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


